         Case 1:19-cv-04527-MKV Document 72 Filed 10/23/20 Page 1 of 2
                                                                         USDC SDNY
                                                                         DOCUMENT
                                                                         ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                             DOC #:
SOUTHERN DISTRICT OF NEW YORK                                            DATE FILED: 10/23/2020

 MARK IANTOSCA

                            Plaintiff,
                                                                   1:19-cv-4527-MKV
                       -against-
                                                                         ORDER
 ELIE TAHARI LTD.,

                            Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       On September 18, 2020, the Court issued an Opinion and Order granting Plaintiff’s motion

for partial summary judgment on Defendant’s liability for copyright infringement [ECF No. 69].

The Court also ordered the parties to appear at a conference on October 27, 2020, to discuss the

resolution of damages. On October 14, 2020, the Court issued an Order directing the parties to

file a joint status letter before the conference on October 27 [ECF No. 70].

       On October 20, 2020, the parties submitted their letter requesting an adjournment of the

conference and leave for additional time to complete discovery relevant to damages [ECF No. 71].

The Case Management Plan (“CMP”) for this case, entered by the Court (Rakoff, J.) on July 1,

2019, provides that “[a]ll discovery” was to be completed by November 1, 2019 [ECF No. 7]. The

CMP does not provide for bifurcated discovery—e.g., liability now, damages later. The parties

fail to explain in their joint status letter why they did not conduct discovery on damages during the

designated discovery period [see ECF No. 71]. Nevertheless, given that both parties claim

discovery on damages is necessary, the Court grants leave for additional time to complete

discovery.

       IT IS HEREBY ORDERED that the parties shall have until November 20, 2020, to

complete discovery relevant to damages. No further discovery extensions will be granted.
         Case 1:19-cv-04527-MKV Document 72 Filed 10/23/20 Page 2 of 2




Should any discovery disputes arise, the parties must meet and confer in an attempt to resolve the

dispute. If they cannot do so, the issue must be brought to the Court’s attention well in advance of

the November 20 deadline. This deadline will not automatically be extended to accommodate the

resolution of discovery disputes. Failure to comply with this Order and the deadline herein

may result in sanctions.

       The conference scheduled for October 27, 2020, at 1:30 PM is adjourned to December 15,

2020, at 3:00 PM and will serve as a pre-trial conference. The parties should be prepared to discuss

pretrial filings and logistics, including scheduling. On or before December 7, 2020, the parties

shall submit another joint status letter in accordance with the specifications outlined in the Court’s

Order dated October 24, 2020.


SO ORDERED.
                                                      _________________________________
Date: October 23, 2020                                MARY KAY VYSKOCIL
      New York, NY                                    United States District Judge
